Citation Nr: 0216775	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  97-20 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess of 20 percent for Raynaud's 
syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1976 to 
January 1996.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 1996 rating decision from the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection and an initial noncompensable 
rating for Raynaud's phenomenon from February 1996.  The 
veteran perfected a timely appeal of the initial rating.  

In November 1999, the Board remanded the case to obtain a VA 
examination and medical opinion, but in April 2002, the 
veteran canceled and refused to undergo the scheduled VA 
examination.  A decision review officer found enough support 
in the evidence of record in June 2002 to increase the rating 
to 20 percent from February 1996.  The claim for a rating in 
excess of 20 percent remains before the Board because the 
veteran is presumed to seek the maximum benefit allowed by 
law or regulations, where less than the maximum benefit was 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  An April 2002 VA examination was scheduled for the 
veteran because the presence of severe Raynaud's disease, 
marked circulatory changes, total incapacity, house or bed 
confinement, multiple painful ulcerated areas, frequent 
vasomotor disturbances, cyanosis, digital ulcers, 
autoamputation of digits, or at least daily frequency of 
attacks of Raynaud's syndrome could not be established 
without a current VA examination and medical opinion.  

2.  Good cause has not been shown for the veteran canceling 
and refusing to undergo the scheduled April 2002 VA 
examination.  

3.  The old rating criteria for Raynaud's syndrome in effect 
prior to January 12, 1998 and the new rating criteria in 
effect since January 12, 1998 are equally favorable to the 
veteran.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
Raynaud's syndrome are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.655, 4.1, 4.2, 4.7, 
4.104, Diagnostic Code 7117 (1997) (effective prior to 
January 12, 1998); 4.104, Diagnostic Code 7117 (2002) 
(effective since January 12, 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim may be adjudicated on the merits because the VA has 
fulfilled its duty to assist and inform the veteran in the 
development of the claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West Supp. 2002).  The RO obtained the available 
medical records from the identified health care providers, 
and the veteran filed several lay statements with the RO and 
his June 1997 substantive appeal declined the opportunity for 
a hearing before the Board.  The RO's March 1996, April 1997, 
November 1997, January 1999, April 1999, August 2002, and 
October 2002 letters to the veteran, the March 1996, November 
1997, and June 2002 rating decisions, the April 1997, 
November 1997, January 1999, and June 2002 statements of the 
case, and the November 1999 Board remand informed the veteran 
of the applicable laws and regulations, the evidence needed 
to substantiate the claim, and which party was responsible 
for obtaining the evidence.  In these documents, VA informed 
the veteran that it would obtain the available records in the 
custody of federal departments and agencies, which include VA 
medical records, and request medical records from the 
identified private health care providers.  The June 2002 
supplemental statement of the case specifically informed the 
veteran of applicable provisions of The Veterans Claims 
Assistance Act of 2000.  The veteran was informed that it was 
his responsibility to identify health care providers with 
specificity and that it still remained his ultimate 
responsibility to obtain any lay statements and private 
medical evidence needed to support his claim.  The VA has 
fulfilled its duty to assist and inform the veteran because 
he was informed of the applicable laws and regulations, the 
evidence needed to substantiate the claim, told which party 
was responsible for obtaining the evidence, provided ample 
opportunity to submit such evidence, and VA has obtained such 
evidence or confirmed its unavailability.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  

For the veteran to prevail in the claim for increased rating, 
the evidence must show that his service-connected disability 
has caused greater impairment of his earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

While this appeal was pending, the rating criteria for 
Raynaud's disease were revised effective January 12, 1998.  
Where a law or regulation changes after a claim is filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  For 
the period preceding the effective date of the regulatory 
change, the Board should apply the old regulation.  For the 
period since the effective date, the Board should apply the 
more favorable of the old and new regulations.  VAOPGCPREC 3-
2000 (2000).  For the period after service and prior to 
January 12, 1998, only the old criteria for Raynaud's disease 
applies.  For the period since January 12, 1998, the more 
favorable of the old criteria and the new criteria for 
Raynaud's syndrome applies.  

Unfortunately, neither set of criteria helps the veteran 
because he canceled and refused to appear for a scheduled 
April 2002 VA examination, which was necessary to determine 
whether he had severe Raynaud's disease, marked circulatory 
changes, total incapacity, house or bed confinement, multiple 
painful ulcerated areas, frequent vasomotor disturbances, 
cyanosis, digital ulcers, autoamputation of digits, or at 
least daily frequency of attacks of Raynaud's syndrome to 
support a rating in excess of 20 percent.  Because the 
veteran never provided good cause for canceling and refusing 
to undergo the scheduled April 2002 VA examination, the claim 
for a rating in excess of 20 percent must be denied under 
both set of criteria.  Good cause was certainly not provided 
by the veteran's April 2002 phone message that he no longer 
wished to pursue the claim.  When entitlement to a benefit 
requested in a claim for increase cannot be established 
without current VA examination, or reexamination, and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, the claim shall be denied.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  See 38 C.F.R. § 3.655.  

It is also interesting to note that, even if the Board were 
to consider the evidence of record, the veteran's documented 
symptoms do not support a higher rating.  

The old regulations in effect during the period after service 
and prior to January 12, 1998, state that the severe form of 
Raynaud's disease, with marked circulatory changes such as to 
produce total incapacity or to require house or bed 
confinement, is assigned a 100 percent evaluation.  Raynaud's 
disease, with multiple painful, ulcerated areas is assigned a 
60 percent evaluation.  Raynaud's disease, with frequent 
vasomotor disturbances characterized by blanching, rubor, and 
cyanosis, is assigned a 40 percent evaluation.  Raynaud's 
disease, with occasional attacks of blanching or flushing, is 
assigned a 20 percent evaluation.  The schedular evaluation 
in excess of 20 percent is for application to unilateral 
involvements.  With bilateral involvements, separately 
meeting the requirements for evaluation in excess of 
20 percent, a 10 percent evaluation will be added to the 
evaluation for the more severely affected extremity only, 
except where the disease has resulted in an amputation.  The 
resultant amputation rating will be combined with the 
schedular rating for the other extremity, including the 
bilateral factor, if applicable.  The 20 percent evaluations 
are for application to unilateral or bilateral involvement of 
both upper and lower extremities.  38 C.F.R. § 4.104, 
Diagnostic Code 7117 (1997) (effective prior to January 12, 
1998).  

While the June 2002 decision review officer was able to find 
occasional attacks of blanching and flushing to support a 20 
percent evaluation, the evidence does not document the severe 
Raynaud's disease, marked circulatory changes, total 
incapacity, house or bed confinement, multiple painful 
ulcerated areas, frequent vasomotor disturbances, and 
cyanosis needed to support a higher rating.  At the May 1997 
VA examination, the veteran's peripheral pulses were strong 
and symmetrical, and his extremities were without cyanosis, 
clubbing, or edema.  At that time, Raynaud's phenomenon still 
caused occasional problems but was fairly well-controlled 
because the veteran avoided exposure to cold, which his lay 
statements defined as 65 degrees Farenheit or lower.  The 
veteran was not confined to his house or bed in May 1997 
because he talked about dressing very warmly and wearing 
gloves when he went outside.  In a July 1997 statement, the 
veteran's mother reported that the veteran visited her 
several times in another state all the way across the 
country.  Based on the evidence of record, the old 
regulations do not support a rating higher than 20 percent.   

The new regulations in effect from January 12, 1998 state 
that Raynaud's syndrome, with two or more digital ulcers plus 
autoamputation of one or more digits and history of 
characteristic attacks, is assigned a 100 percent evaluation.  
Raynaud's syndrome, with two or more digital ulcers and 
history of characteristic attacks, is assigned a 60 percent 
evaluation.  Raynaud's syndrome, with characteristic attacks 
occurring at least daily, is assigned a 40 percent 
evaluation.  Raynaud's syndrome, with characteristic attacks 
occurring four to six times a week, is assigned a 20 percent 
evaluation.  For purposes of this section, characteristic 
attacks consist of sequential color changes of the digits of 
one or more extremities lasting minutes to hours, sometimes 
with pain and paresthesias, and precipitated by exposure to 
cold or by emotional upsets.  These evaluations are for the 
disease as a whole, regardless of the number of extremities 
involved or whether the nose and ears are involved.  
38 C.F.R. § 4.104, Diagnostic Code 7117 (2002) (effective 
from January 12, 1998).  

The medical evidence does not show the digital ulcers, 
autoamputation of digits, and at least daily characteristic 
attacks of Raynaud's syndrome needed to establish a higher 
rating.  At the May 1997 VA examination, the veteran's skin 
was unremarkable, except for erythematous lesions on the back 
of his hands, face, and nose that were attributed to basal 
cell carcinoma, and he reported very rarely experiencing 
Raynaud's syndrome.  The veteran's symptoms do not justify a 
higher rating under the new regulations.  

In summary, without evidence of severe Raynaud's disease, 
marked circulatory changes, total incapacity, house or bed 
confinement, multiple painful ulcerated areas, frequent 
vasomotor disturbances, cyanosis, digital ulcers, 
autoamputation of digits, or at least daily frequency of 
attacks of Raynaud's syndrome, which the scheduled April 2002 
VA examination might have shown, no more than a 20 percent 
rating is in order.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  The documented symptomatology associated with Raynaud's 
syndrome does not more nearly approximate the criteria for 
higher evaluation, and the evidence is not so evenly balanced 
that there is doubt as to any material issue.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102 (2002); Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir. 2001).  

Referral for consideration of an extraschedular rating is not 
warranted because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2002).  Because the veteran 
canceled and refused to undergo the scheduled April 2002 VA 
examination, the claims folder contained no proof that 
Raynaud's disease or syndrome had caused frequent 
hospitalizations or marked interference with employment.  
Although the veteran hinted at being unable to work outdoors 
in the cold in May 1997, the veteran did not demonstrate an 
inability to secure other types of work, such as that 
utilizing his 20 years of in-service experience as an 
administrative and medical laboratory specialist.  An 
extraschedular rating is not currently warranted.  


ORDER

Entitlement to a rating in excess of 20 percent for Raynaud's 
syndrome is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

